         Case 2:18-cv-06578-MLCF-MBN Document 21 Filed 11/19/18 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA
__________________________________________
 VENITA MATTHEWS,                           )
                                            )
                  Plaintiff,                )
      v.                                    )
                                            ) 2:18-cv-06578
 FLOYD STEVENSON, et al.                    )
                                            )
                 Defendants.                )


                                            Return of Service

   COMES NOW Plaintiff Venita Matthews, by and through undersigned counsel, to submit the

attached returns of service.

   In Rec. Doc. 18, this Court ordered that “plaintiff shall file into the record the return of service of

process that has been effected on defendant.”

       Accordingly, Plaintiff hereby submits the attached returns of service for each Defendant.

                                      Respectfully submitted,

                                      /s/ William Most__________
                                      WILLIAM MOST
                                      La. Bar No. 36914
                                      201 St. Charles Ave., Ste. 114, # 101
                                      New Orleans, LA 70170
                                      T: (504) 509-5023
                                      Email: williammost@gmail.com

                                     CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, a copy of the Plaintiffs’ Return of Service was filed

electronically with the Clerk of Court via the CM/ECF system. Notice of this filing will be sent to all

counsel of record by operation of the court’s electronic filing system.

                                              _/s/William Most____________
                                              William Most




                                                      1
